Citation Nr: 0506755	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  96-18 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1993 to October 
1994.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  This rating decision denied the 
veteran's claims of entitlement to service connection for 
left leg, low back, and visual disorders, as well as for 
thalassemia and carpal tunnel syndrome (CTS).  In May 1998, 
the veteran withdrew his substantive appeal concerning the 
claims for service connection for a visual disorder and for 
thalassemia, so those claims are no longer in appellate 
status before the Board.  38 C.F.R. § 20.204(b), (c).

In February 1999, the Board remanded the remaining claims to 
the RO for additional development.  Subsequently, the RO, in 
an April 2003 rating decision, granted service connection for 
degenerative disc disease of the lumbar spine, patellofemoral 
syndrome of the left knee, and residuals of a left ankle 
sprain.  So the only issue left for consideration is whether 
the appellant is entitled to service connection for CTS.

In August 2003, the Board again remanded this claim to the RO 
for further development and consideration, including 
scheduling the veteran for another hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often called a travel Board proceeding.  But in October 
2004, the veteran indicated that he no longer wanted another 
travel Board hearing, so the Board deems his request for a 
hearing withdrawn.  See, e.g., 38 C.F.R. § 20.704(e) (2004).  
The case since has been returned to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  It is questionable whether the veteran even has carpal 
tunnel syndrome, but even assuming he does, there still is no 
persuasive medical nexus evidence of record indicating he 
developed this condition during or as a result of his service 
in the military.


CONCLUSION OF LAW

The veteran's carpal tunnel syndrome was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The June 1995 rating 
decision appealed, the April 1996 statement of the case, and 
the September 1996 and April 2003 supplemental statements of 
the case, as well as an October 2004 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the October 
2004 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he was provided several other 
opportunities to submit additional evidence in support of his 
claim - including following the RO's October 2004 VCAA 
letter.  He also had an additional 90 days to identify and/or 
submit supporting evidence after certification of his appeal 
to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in the October 2004 letter.  This letter 
was sent after the initial adjudication of his claim in June 
1995 and after the statement of the case and supplemental 
statements of the case were issued.  So compliance with the 
explicit timing requirements of §5103(a) is impossible 
without the nullification of that initial RO decision.  
No matter, though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the October 2004 VCAA notice was provided 
before veteran's appeal was certified to the Board for 
adjudication, he already has been fully apprised of this law 
and given more than ample opportunity to identify and/or 
submit additional supporting evidence.  Indeed, he even had 
an additional 90 days once his appeal arrived at the Board to 
identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  And in February 2005, 
the veteran submitted additional evidence.  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence 


that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id., at 120-121.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2003).

In this case, although the October 2004 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of October 2004, the veteran 
was informed him that he had up to one year to submit 
evidence.  And, it has not been more than one year since the 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions, which are chronic 
per se, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's January 1993 and 1994 Reports of Medical 
History indicates that he denied experiencing swollen or 
painful joints; arthritis, bursitis, and rheumatism, and bone 
or joint deformities.  The contemporaneous Reports of Medical 
Examination, as well as the August 1994 Report of Medical 
Examination, indicated that a clinical evaluation of his 
upper extremities was normal, as was his neurological system 
and musculoskeletal system.  

An April 1995 VA examination report states that the veteran 
complained of bilateral hand pain for about 5 to 6 months, 
due to typing when he was in service.  Upon examination, 
there was no evidence of deformity or swelling.  His grasp 
was normal, and the motion of his fingers and wrists were 
also within normal limits.

In May 1995, the veteran complained of left arm numbness and 
"electricity through [his] whole body."  Examination was 
negative for neurological signs of weakness.  Phalen's sign 
and Tinel's sign testing were negative, and there was no 
evidence of sensory deficits.  The diagnostic impression was 
that he did not have an acute medical problem other than 
transient left arm paresthesias.



An April 1996 electrodiagnostic report from Maujer Diagnostic 
Imaging states that nerve conduction and somatosensory evoked 
potentials studies of the upper extremities were within 
normal limits, but that cervical radiculopathy could not be 
ruled out.

In May 1996, according to VA medical records, the veteran 
complained of right wrist numbness.  Upon examination, 
Tinel's sign and Phalen's sign testing were positive.  
Neurological and reflex testing were normal.  Range of motion 
was full.  The assessment was questionable right carpal 
tunnel syndrome.  A subsequent electromyography (EMG) report 
shows that nerve conduction studies of the upper extremities 
were normal.

A January 1997 VA treatment record indicates that the veteran 
had swelling and decreased range of motion of the right hand, 
without tenderness, after reporting that he injured his pinky 
finger on his right hand a few days earlier.  

In March 1997, the veteran reported pain of the right foot 
and hand after punching and kicking a wall.  The diagnosis 
was soft-tissue trauma.  X-rays showed an old fracture of the 
5th digit distal phalanx of the right hand, without a new 
fracture.

An April 1997 VA treatment note indicates that the veteran 
was seen for complaints of right shoulder pain, but denied a 
history of trauma, but an old fracture of the right 5th 
finger at the distal phalanx was noted.  There was no 
evidence of tissue swelling, but there was mild tenderness at 
the right 5th finger and at the acromioclavicular joint of 
the right shoulder.  The impression was rule out 
bursitis/rule out fracture of the 5th right finger.  An x-ray 
of the right hand was negative for a fracture or dislocation 
and an x-ray of the shoulder was negative for a dislocation 
or bony pathology.

November 1997 through January 1998 VA medical records 
indicate that the veteran was treated for a transverse 
fracture of the base of his left 3rd distal phalanx.  
Examination showed that range of motion of his left wrist was 
normal.  X-rays of the left hand were negative.

In May 1998, the veteran was afforded a hearing before a 
Veterans Law Judge of the Board.  According to the 
transcript, the veteran testified that he began having 
problems with carpal tunnel syndrome when he was taken off 
outside duty and given office work during his military 
service.  He also testified that it began in his left hand, 
but that he had not continued treatment for carpal tunnel 
syndrome since his service and that it did not bother him as 
much as it did in the past.  He stated that he only had 
problems "[o]ccasionally."  He further stated that he was 
an ordnance man and that his duties were supply, i.e., 
lifting boxes and counting things out.  He indicated that 
when he was put on light duty, he handled everything via 
computer, which led to the start of his carpal tunnel 
syndrome.  He also indicated that he complained to a 
physician about it during service, and that the physician 
told him that he may have been in the early stages of carpal 
tunnel syndrome, but that none of his medical providers have 
related his wrist problems to his service.

A May 2000 record from L. A. Pace, M.D. states that bilateral 
upper extremity EMG and nerve conduction studies were 
suggestive of mild chronic right C6-7 radiculitis.  Bilateral 
medial and ulnar motor and sensory distal latencies were 
normal.

October 2001 VA treatment notes indicate that the veteran was 
treated for a fracture of the left 5th proximal phalanx after 
getting his finger stuck in the car door.  There was also 
some left hand tenderness.

A June 2002 VA medical record indicates that the veteran 
complained of shooting pain in his right arm and elbow due to 
lifting heavy cases while working as a delivery man.  The 
assessment was pain.

In February 2005, the veteran submitted a June 2002 letter 
from J. C. L'Insasalata, M.D., wherein the veteran was seen 
regarding complaints of pain in his right shoulder and elbow.  
Upon physical examination, ranges of motion of the elbow, 
wrist, and hand were normal, as were ranges of motion of the 
cervical and scapulohoracic spines.  Sensation and motor 
skills were also intact.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for carpal tunnel 
syndrome.  There is no persuasive medical nexus evidence of 
record indicating or otherwise suggesting this condition was 
incurred during or as a result of his military service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  His service medical 
records are negative for complaints (e.g., relevant 
symptoms), a diagnosis, or treatment of carpal tunnel 
syndrome.  Likewise, his service physical examination 
reports, including his separation examination, consistently 
showed that clinical evaluations of his upper extremities and 
musculoskeletal system were normal, and that his neurological 
evaluations were normal.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  And there is no 
objective evidence of continuity of symptomatology during the 
years following his discharge from service.  

More significantly, the veteran has failed to provide any 
evidence that he currently has carpal tunnel syndrome.  The 
Board acknowledges that his VA medical records show a 
diagnosis of questionable carpal tunnel syndrome, meaning his 
doctors initially suspected he might have it, but the Board 
points out that subsequent EMG and nerve conduction studies, 
as well as subsequent treatment records, have not confirmed 
such a diagnosis.  And bare conclusions, even ones reached by 
a health care professional, are not probative without a 
factual predicate in the record.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Consequently, absent medical evidence 
of a current disability, much less a causal relationship to 
the veteran's service in the military, service connection 
cannot be granted.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  See, 
too, Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  



So, in short, the only evidence indicating the veteran's 
carpal tunnel syndrome (even assuming he has it) is in any 
way related to his service in the military comes from him 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.

For these reasons, the preponderance of the evidence is 
against his claim, meaning the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for carpal tunnel syndrome is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


